Exhibit 10.25

 

Stock Option Award Agreement

 

 

Giga-tronics Incorporated, a California corporation, and the undersigned person
(“Optionee”) have entered into this Stock Option Agreement effective as of the
Grant Date set forth below. The Company has granted to Optionee the option (the
“Option”) to purchase the number of shares (the “Shares”) of common stock, no
par value, of the Company (“Stock”) set forth below at the per Share purchase
price (the “Exercise Price”) set forth below, pursuant to the terms of this
Award Agreement. The Option was a special inducement award and was not granted
under the Company’s 2005 Equity Incentive Plan, as the same may be amended,
modified, supplemented or interpreted from time to time (the “Plan”) but is
intended to incorporate all of the terms of the Plan, except as otherwise
provided n this Agreement.

 

 

Optionee Name:

Lutz Henckels

           

Grant Date:

March 28, 2018

           

Vesting Commencement Date:

100,000 shares on April 1, 2019; 8,333.3 shares on the first day of each month
thereafter; fully vested on April 1, 2022

           

Number of Shares:

400,000 (NQ)

           

Exercise Price:

$0.33

 

 

 

1.     Terms of Plan. All capitalized terms used in this Award Agreement and not
otherwise defined shall have the meanings ascribed thereto in the Plan. Optionee
confirms and acknowledges that shares issuable upon exercise of this Option are
not registered under the Securities Act of 1933 and will be “restricted
securities” for federal securities law purposes. The Plan is administered by the
Committee which has complete authority to make all determinations with respect
to each Award, to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to the Plan, to determine the terms and provisions of Award
Agreements, and to make all other determinations under the Plan.

 

2.     Nature of the Option. The Option has been granted as an inducement to
become an officer and employee of to Optionee’s Continuous Service, and is in
all respects subject to such Continuous Service and all other terms and
conditions of this Award Agreement. The Option is intended to be a Nonstatutory
(Non Qualified) Option.

 

3.     Vesting, Exercise and Term of Option. The Option shall vest and become
exercisable during its term in accordance with the following provisions:

 

 (a)     Vesting and Right of Exercise.

 

(i)     The Option shall vest and become exercisable with respect to 25% of the
Shares at April 1, 2019, and as to 1/48th of the number of Shares in the
original grant on the first day of each month thereafter until all of the Shares
have vested, subject to Optionee’s Continuous Service.

 

 

Form for Incentive Options/Nonstatutory Options/Tandem SAR’s

 

--------------------------------------------------------------------------------

 

 

(ii)     In the event of Optionee’s death, disability or other termination of
Optionee’s Continuous Service, the Option shall be exercisable in the following
manner:

 

(I)     Termination of Employment: the Option ceases to be exercisable 90 days
following termination of employment, during which time it shall be exercisable
only to the extent exercisable at the date of termination, except that the
Option shall not be exercised after its expiration date;

 

(II)     Disability: if Optionee was in Continuous Service from the Grant Date
until the date of termination of service due to disability the Option ceases to
be exercisable twelve months following the date of termination of Continuous
Service from disability, during which time it shall be exercisable only to the
extent exercisable at the date of termination due to disability, except that the
Option shall not be exercised after its expiration date; and

 

(III)     Death: if the Optionee was in Continuous Service from the Grant Date
until the date of death, the Option ceases to be exercisable twelve months
following the date of death, during which time it shall be exercisable by the
Optionee’s estate or by a person who acquired the right to exercise the Option
by bequest, inheritance or otherwise as a result of the Optionee’s death only to
the extent exercisable at the date of death, except that the Option shall not be
exercised after its expiration date.

 

(IV)     Vesting may be accelerated in accordance with the terms of the Plan,
that in the case of a Change in Control, Acceleration in accordance with the
terms of Section 8.2(a) of the Plan shall be subject to the additional condition
that Mr. Henckels shall have had his employment terminated or compensation and
responsibilities materially reduced in contemplation of or otherwise in
connection with or as a result of the Change in Control.

 

(b)     Method of Exercise. In order to exercise any vested portion of the
Option, Optionee shall notify the Company in writing by executing and delivering
the Notice of Exercise of Stock Option in the form attached hereto as Exhibit A
(the “Exercise Notice”). The certificate or certificates representing Shares as
to which the Option has been exercised shall be registered in the name of
Optionee or otherwise as the Optionee may request and the Company shall permit.

 

(c)     Restrictions on Exercise; Term of Option.

 

(i)     Optionee may exercise the Option only with respect to Shares that have
vested in accordance with Section 3(a) of this Award Agreement.

 

2

--------------------------------------------------------------------------------

 

 

(ii)     Optionee may not exercise the Option if the issuance of the Shares upon
such exercise or the method of payment of consideration for such Shares would
constitute a violation of any applicable federal or state securities law or
other law or regulation.

 

(iii)     The method and manner of payment of the Exercise Price will be subject
to the prohibition on loans to directors and executive officers in Section 402
of the Sarbanes-Oxley Act of 2002, to the rules under Part 221 of Title 12 of
the Code of Federal Regulations as promulgated by the Federal Reserve Board, and
to any other applicable laws, rules or regulations.

 

(iv)     As a condition to the exercise of the Option, the Company may require
certain representations and warranties as the Company may request pursuant to
Section 9.3 of the Plan. Prior to or subsequent to exercise of the Option, the
Company may require the Optionee to enter into certain lock-up arrangements as
provided in Section 9.4 of the Plan.

 

(v)     Optionee may only exercise the Option upon, and the obligations of the
Company under this Award Agreement to issue Shares to Optionee upon any exercise
of the Option is conditioned on, satisfaction of all federal, state, local or
other withholding tax obligations associated with such exercise (whether so
required to secure for the Company a tax deduction or otherwise) (“Withholding
Obligations”). The Company reserves the right to require Optionee to remit to
the Company an amount sufficient to satisfy all Withholding Obligations prior to
the issuance of any Shares upon any exercise of the Option. In addition,
Optionee authorizes the Company to deduct any such Withholding Obligations from
any payments of any kind due to Optionee (whether in connection with the Option
or otherwise). The Optionee may elect to satisfy Withholding Obligations, in
whole or in part, by having the Company withhold shares of Stock otherwise due
to the Optionee upon exercise of the Option, or by submitting shares of Stock
previously owned by the Optionee.

 

(vi)     No fraction of a Share shall be purchasable or deliverable upon
exercise of the Option, but in the event any such Shares shall include a
fraction of a Share (whether due to net exercise, payment of the Exercise Price
by having Shares withheld or by submitting previously owned shares, by
adjustment of the Option as provided in the Plan, or otherwise), such number of
Shares shall be rounded down to the nearest smaller whole number of Shares.

 

(vii)     The Option may not be exercised more than five years after the Grant
Date, and may be exercised during such term only in accordance with the terms of
this Award Agreement.

 

3

--------------------------------------------------------------------------------

 

 

4.     Transferability of Option.

 

 (a)     The Option may be transferred by the Optionee through a gift or
domestic relations order in settlement of marital property rights, and may be
reacquired by the Optionee from, any “family member” as defined in and in a
manner consistent with Section 6.4 of the Plan, provided that any such transfer
is without payment of any value whatsoever and that no transfer shall be valid
unless first approved by the Committee, acting in its sole discretion.

 

 (b)     The terms of this Award Agreement shall bind the Optionee and his or
her spouse or domestic partner and the respective Permitted Transferees,
executors, administrators, heirs, personal representatives and successors of the
foregoing.                              

 

5.     Method of Payment.

 

(a)     Upon exercise, Optionee shall pay the aggregate Exercise Price of the
Shares purchased and the Withholding Obligations by any of the following
methods, or a combination thereof, at the election of Optionee:

 

(i)     cash;

 

(ii)     certified or bank cashier’s check;

 

(iii)     if shares of Stock are traded on an established stock market or
exchange on the date of exercise, by surrender of whole shares of Stock having a
Market Value equal to the portion of the Exercise Price to be paid by such
surrender, provided that if such shares of Stock to be surrendered were acquired
upon exercise of an Incentive Option, Optionee must have first satisfied the
holding period requirements under Section 422(a)(1) of the Code;

 

(iv)     by a “net exercise” of the Option, in which the Company will not
require a payment of the Exercise Price but will reduce the number of shares of
Stock issued upon the exercise by the largest number of whole shares that have a
Fair Market Value that does not exceed the aggregate Exercise Price of the
Shares as to which the Option is being exercised. With respect to any remaining
balance of the aggregate Exercise Price, the Company will accept a cash payment
from the Optionee. The number of shares of Stock underlying the Option will
decrease following exercise to the extent of (i) Shares used to pay the Exercise
Price of an Option under the “net exercise” feature, (ii) Shares actually
delivered to the Optionee as a result of such exercise and (iii) shares withheld
to pay the Withholding Obligations;

 

(v)     if shares of Stock are traded on an established stock market or exchange
on the date of exercise, pursuant to and under the terms and conditions of any
formal cashless exercise program authorized by the Company entailing the sale of
the Stock subject to an Option in a brokered transaction (other than to the
Company); or

 

4

--------------------------------------------------------------------------------

 

 

(vi)     [Stock Appreciation Right. By electing to receive in cash any excess in
the Market Value of any number of shares of Stock subject to available
installments of the Option on the date of exercise, over the Exercise Price and
related Withholding Obligations. This Stock Appreciation Right will terminate to
the extent that the Option is exercised, expires or is cancelled, and the Option
will terminate to the extent that this Stock Appreciation Right is exercised,
expire or is cancelled.]

 

(b)     Payment in Stock. If Optionee shall pay all or a portion of the
aggregate Exercise Price and Withholding Obligations due upon an exercise of the
Option by surrendering shares of Stock pursuant to Section 5(a)(iii), then
Optionee:

 

(i)     shall accompany the Exercise Notice with a duly endorsed blank stock
power (with an appropriate signature guarantee if requested by the Company) with
respect to the number of shares of Stock to be surrendered and shall deliver the
certificate(s) representing such surrendered shares to the Company at its
principal offices within two business days after the date of the Exercise
Notice;

 

(ii)     authorizes the Company to transfer so many whole number of Shares
represented by such certificate(s) that have a Fair Market Value that does not
exceed the aggregate Exercise Price for the Shares as to which the Option is
being exercised. With respect to any remaining balance of the aggregate Exercise
Price, the Company will accept a cash payment from the Optionee; and

 

(iii)     may not surrender any fractional share as payment of any portion of
the Exercise Price.

 

6.     Adjustments to Option. Pursuant to Section 8.1 of the Plan, in certain
cases the number of Shares covered by the Option and the Exercise Price will be
proportionately adjusted if the outstanding number of shares of Stock are
increased, decreased, or exchanged for a different number or kind of shares or
other securities, or if additional shares or new or different shares or other
securities are distributed with respect to the outstanding Stock, through
merger, consolidation, sale of all or substantially all the property of the
Company, reorganization, combination, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, or other similar distribution of the
Company’s equity securities without the receipt of consideration by the Company.

 

7.     Not an Employment Contract. Nothing in the Plan or this Award Agreement
shall confer upon Optionee any right to continuation of the Optionee’s
employment or other association with the Company or shall interfere with or
restrict in any way the rights of the Company, which are hereby expressly
reserved, to modify the terms of Optionee’s employment or to terminate
Optionee’s employment at any time for any reason whatsoever, with or without
cause.

 

5

--------------------------------------------------------------------------------

 

 

8.     Tax Consequences Generally. Optionee acknowledges that Optionee may
suffer adverse tax consequences as a result of exercise of the Option. Optionee
acknowledges that the Company advises Optionee to consult with the Optionee’s
tax advisers in connection with the tax implications relating to the Option
including but not limited to the acquisition, disposition or transfer of the
Option or of any securities or property in connection therewith, and that
Optionee is not relying on the Company for any tax advice in connection
therewith. Any adverse consequences incurred by an Optionee in connection with
the Option, including, without limitation, from the use of shares of Stock to
pay any part of the Exercise Price or any tax in connection with the exercise of
the Option, and any adverse tax consequences arising from a disqualifying
disposition within the meaning of Section 422 of the Code, shall be the sole
responsibility of Optionee.

 

9.     Cancellation of Option For Improper Acts of Optionee. If, at any time
during the course of the Optionee’s employment with the Company or any
Affiliates or within six months after termination of Continuous Service, the
Optionee engages in any activity in competition with any business activity of
the Company or of any Affiliates, or inimical, contrary or harmful to the
interests of the Company or any Affiliates, then (1) the Option and all other
Awards under the Plan made to the Optionee shall terminate and be forfeited, (2)
any cash, security or other property acquired by the Optionee pursuant to the
Option and pursuant to all other Awards under the Plan, which cash, security or
property was acquired by the Optionee during the Forfeiture Period shall be
forfeited, and (3) any gain realized by the Optionee from the sale of any
security acquired under the Option or any other Award during the Forfeiture
Period shall be paid by the Optionee to the Company. The “Forfeiture Period”
shall mean the period commencing on the Grant Date of the Option or any other
Award and ending six months from termination of Continuous Service.

 

10.     Consent of Spouse/Domestic Partner. Optionee agrees that Optionee’s
spouse’s or domestic partner’s interest in the Option is subject to this Award
Agreement and such spouse or domestic partner is irrevocably bound by the terms
and conditions of this Award Agreement. Optionee agrees that all community
property interests of Optionee and Optionee’s spouse or domestic partner in the
Option, if any, shall similarly be bound by this Award Agreement. Optionee
agrees that this Award Agreement is binding upon Optionee’s and Optionee’s
spouse’s or domestic partner’s executors, administrators, heirs and assigns.
Optionee represents and warrants to the Company that Optionee has the authority
to bind Optionee’s spouse/domestic partner with respect to the Option. Optionee
agrees to execute and deliver such documents as may be necessary to carry out
the intent of this Section 10 and the consent of Optionee’s spouse/domestic
partner.

 

 

 

IN WITNESS WHEREOF, Optionee and the Company have entered into this Award
Agreement as of the Grant Date.

 

Optionee

Giga-tronics Incorporated

           

_______________________________

Lutz Henckels

By: __________________________
John R. Regazzi
Chief Executive Officer

 

6

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Notice of Exercise of Stock Option/Tandem Stock Appreciation Right

 

 

 

I ________________________________________ (please print legibly) hereby elect
to exercise the stock options(s) identified below (the “Option(s)”) granted to
me by Giga-tronics Incorporated (the “Company”) under its 2005 Equity Incentive
Plan (the “Plan”) with respect to the number of shares of Stock of the Company
set forth below (the “Shares”). I acknowledge and agree that my exercise of the
Option(s) is subject to the terms and conditions of the Plan and the Stock
Option Award Agreement(s) governing the Option(s). Optionee confirms and
acknowledges that Optionee has received and reviewed copies of the Plan and the
Prospectus, dated _____________, with respect to the Plan.

 

 

1.

_____________ Shares at $ ________ per share (Grant date of Option):
____________

 

2.

_____________ Shares at $ ________ per share (Grant date of Option):
____________

 

3.

_____________ Shares at $ ________ per share (Grant date of Option):
____________

 

4.

_____________ Shares at $ ________ per share (Grant date of Option):
____________

 

 

[OPTION EXERCISE]

 

I choose to pay the Exercise Price of the above option(s) as follows [please
complete the numbered item(s) which apply to your exercise]:

 

1.   Cash: $____________________ 

 

2.   Check: $____________________ (please make checks payable to Giga-tronics
Incorporated)

 

3.   Surrender of _________________ Shares

 

4.   Net exercise as described in Section 5(a)(iv) of the Option ☐   [if
applicable check box]

 

 

I choose to pay the tax withholding relating to the exercise of the above
option(s) as follows:

 

5.  Cash: $____________________

 

6.  Check: $____________________ (please make checks payable to Giga-tronics
Incorporated)

 

7.  Surrender of _________________ Shares currently owned by Optionee

 

8.  Withholding of _______________ Shares from Shares otherwise deliverable on
exercise.

 

 

 

--------------------------------------------------------------------------------

 

 

Name:     (please print legibly)

 

Signature:  

 

Date:   

 

Phone No:   